  Case 19-21506             Doc 18         Filed 09/24/19 Entered 09/24/19 10:38:25                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: VICTOR T SPENCER                                              ) Case No. 19 B 21506
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACQUELINE P COX

                                                     NOTICE OF MOTION

   VICTOR T SPENCER                                                                DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   8836 S RIDGELAND
   CHICAGO, IL 60617

   Please take notice that on October 28, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
   September 24, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On July 31, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend I - income appears overstated vs testimony; amend plan - #2.3 - check last box add refund language;
   #8.1 - preconfirmation payments should be $116.51 and need 2015 and 2016 taxes.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
